         Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

LONNIE DOUGLAS DAVY,                  §
TDCJ No. 02063731                     §
                                      §
     Petitioner,                      §
                                      §
v.                                    §                      W-19-CV-250-ADA
                                      §
BOBBY LUMPKIN,1 Director,             §
Texas Department of Criminal Justice, §
Correctional Institutions Division,   §
                                      §
            Respondent.               §


                                             ORDER

       Before the Court are Petitioner Lonnie Douglas Davy’s pro se Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent’s Response (ECF

No. 7), and Petitioner’s Reply (ECF No. 14). Having reviewed the record and pleadings

submitted by both parties, the Court denies Petitioner’s federal habeas corpus petition as

procedurally barred.

                                        I. Background

       In August 2015, Petitioner was charged by indictment with one count of possession

of a controlled substance at least 1 gram but less than 4 grams (Case No. 38,865) and

by separate indictment with tampering with or fabricating physical evidence (Case No.

38,866). (ECF Nos. 10-37 at 12-13, 10-50 at 1-2.) Both indictments included two felony


1
  The previous named respondent in this action was Lorie Davis. Bobby Lumpkin succeeded Ms. Davis as
the Director of the Texas Department of Criminal Justice, Correctional Institutions Division and is
automatically substituted as a party. FED. R. CIV. P. 25(d).
                                                 1
          Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 2 of 9




enhancement paragraphs for a 2002 conviction for burglary of habitation and a 2004

conviction for unlawful possession of a firearm. (Id.) Petitioner was tried on both charges

simultaneously, and in April 2016, a jury found Petitioner guilty of both offenses, found

both enhancement paragraphs true, and sentenced Petitioner to forty years imprisonment

for the possession of a controlled substance offense and twenty-five years imprisonment

on the tampering offense, to run concurrently. State v. Davy, Nos. 38,865 & 38,866 (66th

Dist. Ct., Hill Cnty., Tex. Apr. 13, 2016.) (ECF Nos. 10-38 at 14, 10-50 at 1-2.)

        Petitioner’s conviction was affirmed on appeal. Davy v. State, Nos. 07-16-00262-

CR, 07-16-00263-CR, 525 S.W.3d 745 (Tex. App.—Amarillo, May 5, 2017, pet. ref’d). On

October 4, 2017, the Texas Court of Criminal Appeals (Court of Criminal Appeals) refused

Petitioner’s Petition for Discretionary Review. Davy v. State, PD-0578-17, PD-0579-17

(Tex. Crim. App. Oct. 4, 2017). Petitioner did not file a writ of certiorari in the United

States Supreme Court. (ECF No. 1 at 3.)

        On August 20, 2018, Petitioner filed a state habeas corpus application, challenging

both convictions,2 and listing the following ten grounds of relief:

        1. The trial court abused its discretion by failing to take judicial notice of
           adjudicative facts;

        2. Trial counsel provided ineffective assistance by failing to adequately argue a
           motion to suppress evidence;

        3. The trial court’s denial of Petitioner’s motion for a continuance deprived
           Petitioner of due process;


2
  Petitioner listed both convictions in his application but only filed one application. It appears from the
record that the Hill County clerk filed the same application for both convictions. See Ex parte Davy, WR-
89,198-01, -02. (ECF Nos. 10-31-32; 10-42-43.) Because the applications are identical, the Court will only
cite to the first application.
                                                    2
        Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 3 of 9




      4. Petitioner was “denied a fair and impartial trial under Brady [v. Maryland, 373
         U.S. 83 (1963)”;

      5. The prosecutor withheld material exculpatory evidence;

      6. The trial court violated Petitioner’s Fourth and Sixth Amendment rights by
         precluding the introduction of impeachment evidence;

      7. The trial court committed egregious error when it failed to define the terms
         “final” and “finally” in the jury charge;

      8. The trial court erred in overruling Petitioner’s objection to the admission of an
         exhibit for failure to comply with Article 39.14 of the Texas Code of Criminal
         Procedure;

      9. The evidence supporting the enhancement paragraphs was legally insufficient;
         and

      10. The trial court erred when it commented on Petitioner not testifying in front of
          the jury.

(ECF Nos. 10-31 at 1-18, 10-32 at 1-6) (hereinafter “August 2018 state habeas

applications”). On December 5, 2018, the Court of Criminal Appeals denied Petitioner’s

applications without written order. Ex parte Davy, Nos. WR-89,198-01, WR-89,198-02.

(ECF Nos. 10-29, 10-40.)

      On March 22, 2019, Petitioner filed two new state habeas corpus applications,

challenging the same convictions. He listed three grounds for relief:

      1. Ineffective assistance of trial counsel based on counsel (a) being unprepared
         for trial, (b) failing to file a motion to compel discovery, (c) failing to challenge
         the sufficiency of the evidence, and (d) failing to challenge the State trying the
         two indictments in one trial;

      2. Ineffective assistance of appellate counsel based on counsel’s failure to raise
         on appeal (a) the ineffective assistance of Petitioner’s trial counsel, (b) the
         State trying Petitioner for both indictments in one trial; and (c) the sufficiency
         of the evidence supporting his convictions; and


                                             3
         Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 4 of 9




       3. There evidence supporting Petitioner’s convictions is insufficient.

(ECF Nos. 10-56, 10-58) (hereinafter “March 2019 state habeas applications”). On April

8, 2019, and prior to the March 2019 state habeas applications being decided, Petitioner

filed the instant federal habeas corpus petition. (ECF No. 1.) In it, he lists the same claims

he raised in the March 2019 state habeas applications. On June 12, 2019, the Court of

Criminal Appeals dismissed the March 2019 state habeas applications as subsequent

applications, pursuant to Texas Code of Criminal Procedure Article 11.07 § 4(a)-(c). (ECF

Nos. 10-55, 10-57.)

       On July 25, 2019, Respondent filed a response to Petitioner’s federal habeas

petition, arguing that it was procedurally barred (ECF No. 9), to which Petitioner replied

on March 5, 2020 (ECF No. 14).

                                        II. Analysis

A. Exhaustion and Procedural Bar

       Before seeking review in federal court, a habeas petitioner must first present his

claims in state court and exhaust all available state court remedies through a proper

adjudication on the merits. See 28 U.S.C. § 2254(b)(1)(A) (federal habeas relief may not

be granted unless it appears that the applicant has exhausted the remedies available in

the courts of the State). Pursuant to the Antiterrorism and Effective Death Penalty Act of

1996 (AEDPA), federal courts lack the power to grant habeas corpus relief on an

unexhausted claim. Kunkle v. Dretke, 352 F.3d 980, 988 (5th Cir. 2003). In Texas, the

exhaustion requirement is satisfied if the substance of the federal habeas claim was

presented to the Court of Criminal Appeals in a procedurally proper manner through a

                                              4
         Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 5 of 9




petition for discretionary review or through an application for writ of habeas corpus.

Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998). The the failure to present a

claim in accordance with a state’s rules renders it procedurally defaulted:

       If a state court clearly and expressly bases its dismissal of a prisoner’s claim
       on a state procedural rule, and that procedural rule provides an
       independent and adequate ground for dismissal, the prisoner has
       procedurally defaulted his federal habeas claim. The state procedural rule
       must be both independent of the merits of the federal claim and an
       adequate basis for the court’s decision. A state procedural rule is an
       adequate basis for the court’s decision only if it is strictly or regularly applied
       evenhandedly to the vast majority of similar claims.

Rocha v. Thaler, 626 F.3d 815, 820-21 (5th Cir. 2010) (internal citations and quotations

omitted).

       Here, Petitioner’s March 2019 state habeas applications were presented to the

Court of Criminal Appeals through a writ of habeas corpus but dismissed as subsequent

pursuant to Article 11.07 § 4 of the Texas Code of Criminal Procedure, the Fifth Circuit

has held constitutes “an independent and adequate state ground for the purpose of

imposing a procedural bar” in a subsequent federal habeas proceeding. Hughes v.

Quarterman, 530 F.3d 336, 342 (5th Cir. 2008); Fearance v. Scott, 56 F.3d 633, 642 (5th

Cir. 1995).

B. Exceptions to Procedural Bar

       Because the entirety of Petitioner’s March 2019 state habeas applications were

found procedurally barred by the Court of Criminal Appeals, this Court can only review

the merits of Petitioner’s claims if he can “demonstrate cause for the default and actual

prejudice as a result of the alleged violation of federal law, or demonstrate that failure to


                                               5
         Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 6 of 9




consider the claims will result in a fundamental miscarriage of justice.” Coleman v.

Thompson, 501 U.S. 722, 750–51 (1991); Harris v. Reed, 489 U.S. 255, 262 (1989);

Nobles v. Johnson, 127 F.3d 409, 423 (5th Cir. 1997).

       To establish cause for the default, Petitioner must show that some external force

impeded his efforts to comply with the state’s procedural rule regarding proper

presentment of his claims in the state courts. Coleman, 501 U.S. at 753. “Examples of

external impediments include active governmental interference or the reasonable

unavailability of the factual or legal basis for the claim.” Rodriguez v. Johnson, 104 F.3d

694, 697 (5th Cir. 1997). To demonstrate prejudice, Petitioner must show not merely that

the errors created a possibility of prejudice, but that they worked to his actual and

substantial disadvantage, infecting his entire trial with error of constitutional dimensions.

Hughes v. Quarterman, 530 F.3d 336, 341-42 (5th Cir. 2008); Smith v. Quarterman, 515

F.3d 392, 403 (5th Cir. 2008). To establish a fundamental miscarriage of justice, Petitioner

must make a “persuasive showing” that he is actually innocent of the crime of conviction,

i.e., that as a factual matter, he did not commit the crime of conviction. Bagwell v. Dretke,

372 F.3d 748, 757 (5th Cir. 2004); Finley v. Johnson, 243 F.3d 215, 220 (5th Cir. 2001).

       In his response to Respondent, Petitioner argues that his August 2018 state

habeas applications were non-compliant with the rules for filing state habeas applications

and thus should have been dismissed. Thus, according to Petitioner, the Court of Criminal

Appeals erred when the court denied his August 2018 state habeas applications on the

merits, and that, had the court not made this error, his March 2019 state habeas

applications would not have been dismissed as subsequent. Petitioner argues this error

                                             6
          Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 7 of 9




thus constitutes sufficient cause for his procedural default. This Court, however, does not

review the propriety of a state court’s decision whether or not a state habeas application

conforms with the state court’s rules for filing a compliant application. Indeed, for this

argument to succeed, Petitioner would need to show a decision by the relevant state

court that his August 2018 state habeas applications were improperly adjudicated on the

merits. Absent this, Petitioner cannot show that an objective factor external to the

defense impeded his efforts to comply with the state procedural rule.3

        Petitioner also argues that he is innocent of the charged offenses, and thus the

Court’s failure to consider his petition on the merits would result in a fundamental

miscarriage of justice. In support of this argument, Petitioner attaches an affidavit from

Latisha Bates, dated April 11, 2016, wherein she states the controlled substances

Petitioner was charged with possessing were, in fact, hers and that Petitioner was

innocent of the two charged offenses. (ECF No. 14-2 at 20-22.) However, Ms. Bates

testified to these same allegations during Petitioner’s trial—which took place from April

11-13, 2016—and the jury still convicted him of both offenses. Accordingly, Ms. Bates’s

affidavit does not support a finding that Petitioner is actually innocent of the charged

offenses and that it would be a fundamental miscarriage of justice were this Court not to

address the merits of his petition. Having thus failed to show cause for his procedural




3
  Petitioner also argues that he only filed one state habeas application in August 2018 and thus some
person in the Hill County District Clerk’s Office fraudulently tampered with his application. As noted in
footnote 2, Petitioner’s application challenged both convictions and it stands to reason that the Hill County
Clerk accommodated Petitioner by filing an identical application for both offenses. Petitioner provides no
evidence for his claim of fraud outside his baseless speculation and, in any event, has not shown what
bearing any such fraud would have on the procedural default of his March 2019 state habeas applications.
                                                     7
         Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 8 of 9




default or that he is actually innocent of the charge offenses, the Court must deny

Petitioner’s federal habeas petition as procedurally defaulted.

                             IV. Certificate of Appealability

       A petitioner may not appeal a final order in a habeas corpus proceeding “unless a

circuit justice or judge issues a certificate of appealability.” 28 U.S.C. § 2253(c)(1)(A).

Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the district court must

issue or deny a certificate of appealability (COA) when it enters a final order adverse to

the applicant. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (citing 28 U.S.C.

§ 2253(c)(1)).

       A certificate of appealability may issue only if a petitioner has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). In cases where a

district court rejects a petitioner’s constitutional claims on the merits, “the petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

When a district court rejects a habeas petition on procedural grounds without reaching

the constitutional claims, “a COA should issue when the petitioner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Id.

       In this case, reasonable jurists could not debate the dismissal or denial of the

Petitioner’s § 2254 petition on substantive or procedural grounds, nor find that the issues

presented are adequate to deserve encouragement to proceed. Miller-El, 537 U.S. at 327

                                              8
         Case 6:19-cv-00250-ADA Document 16 Filed 01/04/21 Page 9 of 9




(citing Slack, 529 U.S. at 484). Accordingly, the Court will not issue a certificate of

appealability.

        It is therefore ORDERED that Petitioner’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DENIED; and

        It is FURTHER ORDERED that no certificate of appealability shall issue in this

case.

  SIGNED on January 4, 2021


                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                           9
